Jenkins, P. J.
A husband and father died intestate, leaving 50 acres of land of the probable value of $1,000, two acres of land alleged to have been worth $100, and personal property, after *646deducting an automobile sworn by the widow to be her own property, supposed to have been worth $1478.70. Subsequently to the death of the decedent, the son and the widow, who was the stepmother of the son and a young woman, entered into a written agreement whereby the personal property, including the automobile referred to, valued at $150, was to be divided equally between the widow and her stepson, it being conditioned that the son was to pay the debts of the decedent out of such portion going to him. These debts amounted to $332.04. It was further provided by the agreement that the widow was to have an estate for life, or until she married again, in the 50 acres of land valued at $1,000, and the son was to have the two acres of land alleged to be worth $100. Deeds were signed and delivered in accordance with the terms of such agreement, which was executed by the respective parties thereto going into possession of the property assigned to each, and by the son discharging the debts of the decedent. After such agreement had been made and executed, the widow filed application for a year’s support, which was granted, and by the terms of which she was given the entire real estate in fee simple, and an additional sum of $300. A caveat was filed by the son, and on the hearing before the ordinary the award of the appraisers was set aside, but. on an appeal to the superior court it was confirmed. A motion for new trial filed by the son was overruled, and exception to this judgment is now taken.
On the trial in the superior court the widow testified that the agreement was signed four days after the death of decedent; that at the request of the son she went with him to Thomasville, first to the clerk of the court, and afterwards to a lawyer, who prepared the agreement; but that she signed without reading the paper, and was unaware of her rights as the widow of the decedent. The record further indicates that the relations between the widow and her stepson were strained. The evidence for the stepson, by the witness to the agreement, was to the effect that the paper was read over to her by the witness prior to its being signed. The evidence of the lawyer who wrote the paper, and who was a witness thereto, was that she said before its being signed that she knew what she was doing. This testimony by the two witnesses to the instrument was not disputed, although the widow did testify that she did not know what the paper was, and that no one ex*647plained to her her rights. The agreement signed by the widow and the stepson specifically and in terms indicates that the agreement purported to be a complete division of the estate, expressly stating that the portion received by the widow thereunder was to be in lieu of all her rights of every sort, including dower and year’s support. There was testimony to the effect that the widow had previously stated that “she had rather have the 50 acres of land that her husband left, for her lifetime or until she married again, and one half of the personal property, rather than taire one half of all and have to pay any of the debts of the estate,” and that after she went in possession under the agreement she then stated that she was satisfied with the settlement. These alleged declarations on her part were, however, disputed by her testimony at the trial.

Judgment reversed.

Stephens and Bell, JJ., concur.